Citation Nr: 1235474	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to May 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011 a Travel Board hearing in this matter was held before an Acting Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is associated with the claims file.  The Veteran was afforded the opportunity for another Board hearing before the Veterans Law Judge who would decide his case.  He requested such hearing, and another Travel Board hearing was held before the undersigned in August 2012.  A transcript of such hearing is also associated with the claims file.  

At the August 2012 Travel Board hearing, the undersigned (not having had the opportunity to review the record in any detail prior to the hearing) inadvertently took testimony pertaining to issues of service connection for bilateral hip and bilateral knee disabilities, both as secondary to a service-connected foot disability.  Inasmuch as a July 2011 Board decision (by the Acting Veterans Law Judge who conducted the April 2011 hearing) dismissed the appeal in the matter of service connection for a bilateral hip disability and because an August 2011 rating decision granted service connection for a left knee disability, those matters are no longer before the Board, and will not be further discussed herein.  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the Veteran's "Virtual VA" record.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the claims file or are not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

The Veteran alleges that he has a right knee disability caused by his service-connected pes planus.  His service treatment records do not show any complaints, treatment, findings, or diagnosis of a right knee disability, and he does not allege that such disability is directly related to disease or injury in service.  

On September 2011 VA examination, the examiner noted that there was no pathology present for a diagnosis of a right knee disability; that X-rays of the right knee showed it to be normal; and that a review of the Veteran's claims file did not find any complaints of or treatment for a right knee disability.  However, the Board's own review of the record found a May 2011 VA treatment record noting the Veteran complained of knee pain bilaterally, greater on the left than on the right, ongoing for over four years.  The Veteran's podiatrist, Dr. D.D., has stated that it is highly probable that the bilateral knee pain noted is related to service-connected pes planus.  

At the August 2012 Travel Board hearing, the Veteran testified that he has bilateral knee pain he believes is related to an altered gait caused by his service-connected pes planus.  The Board notes that the Veteran is competent to report he experiences problems with his knee, such as pain on motion suggesting an underlying disability might be present.  However, whether such complaints reflect an underlying disability is a medical question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Therefore, the Board finds that a new VA examination is necessary.  

Furthermore, the most recent knee treatment records available for review are from January 2010.  At the August 2012 hearing, the Veteran indicated that he receives ongoing treatment for his knees at the VA medical center in Salem, Virginia.  VA treatment records are constructively of record, and any pertinent treatment records outstanding must be secured.   

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete updated clinical records of all VA treatment the Veteran has received for his right knee since January 2010.

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the existence, nature, and likely etiology of any current right knee disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Upon examination of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

a) Does the Veteran have a right knee disability?  Please identify any such disability by medical diagnosis.

b) For any (and each) right knee disability diagnosed, please opine whether it at least as likely as not (a 50 percent or better probability), was caused or aggravated by (increased in severity due to) the Veteran's service-connected pes planus and/or left knee disability.  

If in the examiner's opinion any right knee disability diagnosed was not caused, but was aggravated, by the service-connected pes planus and/or left knee disabilities, to the extent possible, the examiner should identify the degree of disability (pathology/impairment) that is due to such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual evidence.  

3. The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

